     Case: 1:20-cv-04555 Document #: 21 Filed: 09/09/20 Page 1 of 3 PageID #:154




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

STEVEN BROOKS, DAVID CHAVEZ, and                 )
1540 N. MILWAUKEE LLC d/b/a DSTRKT               )
BAR & GRILL, and on behalf of all others         )
similarly situated,                              )
                        Plaintiffs,              )
                                                 )      Case No. 1:20-cv-04555
v.                                               )
                                                 )      Honorable Sharon Johnson Coleman
COMMONWEALTH EDISON COMPANY                      )
d/b/a ComEd and EXELON                           )
CORPORATION,                                     )

                             Defendants.

      AGREED MOTION FOR EXTENSION OF TIME TO ANSWER, MOVE OR
              OTHERWISE PLEAD TO AMENDED COMPLAINT

       Defendants Commonwealth Edison Company (“ComEd”) and Exelon Corporation

(“Exelon”), by and through their attorneys move for an extension of time until October 1, 2020

to answer, move or otherwise plead to plaintiffs’ First Amended Class Action Complaint (the

“Amended Complaint”) filed on August 27, 2020 (Dkt. 17). Counsel for plaintiffs have

confirmed they agree to the requested extension. In support of the agreed motion, counsel for

ComEd and Exelon state as follows:

       1.      Plaintiffs filed their initial complaint in this action on August 3, 2020 (Dkt. 1). On

August 13, 2020, before a waiver of service under Fed. R. Civ. Proc. 4(d) was executed in this

matter, plaintiffs effected service of the initial complaint on ComEd and Exelon. Plaintiffs filed

a return of service on August 19, 2020 (Dkt. 15 & 16).

       2.      On August 27, 2020, before a responsive pleading was due to the initial

complaint, plaintiffs filed the Amended Complaint (Dkt. 17). After the Amended Complaint

was filed, counsel for ComEd and Exelon conferred with counsel for plaintiffs regarding service.
       Case: 1:20-cv-04555 Document #: 21 Filed: 09/09/20 Page 2 of 3 PageID #:155




Counsel for ComEd and Exelon agreed to accept service of the Amended Complaint by email,

with the understanding that plaintiffs would agree to extend the date to answer, move or

otherwise plead to October 1, 2020. In the absence of the agreed extension, a response would be

due by September 10, 2020.1

         3.     No party will be prejudiced by granting the agreed upon extension to October 1,

2020.

         WHEREFORE, for the reasons stated herein, defendants ComEd and Exelon request this

Court enter an Order extending the time to October 1, 2020 for ComEd and Exelon to answer,

move or otherwise plead to the Amended Complaint.



    Dated: September 9, 2020                         Respectfully submitted,


                                                     /s/ Terrence J. Truax
                                                     Terrence J. Truax
                                                     Gayle E. Littleton
                                                     E. Glenn Rippie
                                                     JENNER & BLOCK LLP
                                                     353 N. Clark Street
                                                     Chicago, IL 60654-3456
                                                     Telephone: (312) 222-9350
                                                     Facsimile: (312) 527-0484


                                                     Counsel for Defendants Commonwealth
                                                     Edison Company and Exelon Corporation



1
   A separate group of plaintiffs earlier filed a complaint in a related action against ComEd that
is now pending before Judge Alonso. See Gress, et al v. ComEd et al, 20CV4405. A response
to that earlier filed complaint in Gress is due October 1, 2020. On September 2, 2020, plaintiffs
in Gress filed a motion with the Court presiding over the Gress matter requesting the Court to
deem this action (20CV4555) related to Gress and to have it reassigned. See 20CV4405 (Dkt.
22). That motion is pending before Judge Alonso, who has set a status in the Gress action for
October 6, 2020.


                                                 2
    Case: 1:20-cv-04555 Document #: 21 Filed: 09/09/20 Page 3 of 3 PageID #:156




                               CERTIFICATE OF SERVICE

       I, Terrence J. Truax, an attorney, certify that I caused copies of the foregoing AGREED

MOTION FOR EXTENSION OF TIME TO ANSWER, MOVE OR OTHERWISE

PLEAD TO AMENDED COMPLAINT to be served on all counsel of record via the Court’s

electronic filing system.




                                                 /s/ Terrence J. Truax
                                          Counsel for Defendant Commonwealth Edison
                                          Company and Exelon Corporation
